Citation Nr: 0708093	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  04-28 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a compensable evaluation for residuals of 
rheumatic fever.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had active service from May 1943 to November 
1944.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2006).

In August 2004, the veteran requested a hearing before a 
Veterans Law Judge.  In August 2006, he failed to report for 
his scheduled hearing, did not request rescheduling, and did 
not provide an explanation for his absence.  Therefore, the 
Board finds that all due process has been met with respect to 
the veteran's hearing request.


FINDING OF FACT

There is no competent medical evidence of any current 
disabling residuals attributable to the veteran's service-
connected rheumatic fever.



CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of 
rheumatic fever have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.31, 4.88b, 
4.104, Diagnostic Codes 6309, 7000 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 20 Vet.App. 537 (2006).  

In a May 2003 letter, issued prior to the August 2003 rating 
decision, the RO informed the veteran of its duty to assist 
him in substantiating his claim under the VCAA, and the 
effect of this duty upon his claim.  Moreover, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The veteran was also provided 
with notice regarding potential downstream issues such as 
rating and effective date in a July 2006 letter.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2006).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected disability is rated as 
noncompensable (0 percent) under the criteria of 38 C.F.R. 
§ 4.88b, Diagnostic Code (DC) 6399-6309 (2006).  The 
veteran's specific disability is not listed on the Rating 
Schedule, and the RO assigned DC 6399 pursuant to 38 C.F.R. § 
4.27, which provides that unlisted disabilities requiring 
rating by analogy will be coded by the numbers of the most 
closely related body part and "99."  See 38 C.F.R. § 4.20.  
The RO determined that the most closely analogous diagnostic 
code is DC 6309, for rheumatic fever.

Under Diagnostic Code 6309, rheumatic fever warrants a 100 
percent disability evaluation when it is an active disease.  
Otherwise, the veteran is to be rated on residuals, such as 
heart damage, under the appropriate system.

In the veteran's case, the residuals claimed, such as heart 
disease, would be rated under the provisions of 38 C.F.R. § 
4.104, Diagnostic Code 7000, which pertains to valvular heart 
disease, including rheumatic heart disease.

Where the Rating Schedule does not provide a zero percent 
evaluation for a particular diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In a January 2003 written statement, R.E., M.D., indicated 
that he had treated the veteran since March 2000.  He had a 
history of rheumatic fever, but Dr. E was not aware of any 
residual problems from that.  He did have coronary artery 
disease, but Dr. E had no records pertaining to rheumatic 
fever residuals.

In May 2003, the veteran underwent VA examination.  He 
indicated he had had rheumatic fever since 1942.  His said 
his current symptoms were shortness of breath upon exertion.  
He stated the disorder was currently active, and had been so 
since 1943.  His current treatment was with metoprolol and 
aspirin.  Upon clinical evaluation, the veteran's heart 
examination was abnormal, in that the examiner noted a 
systolic ejection murmur at the left sternal border.  
Otherwise, it was normal.  Examination of his extremities 
showed no ulceration, edema, or stasis dermatitis.  The 
diagnosis was that, for the established disability of 
rheumatic fever, there was no change in the diagnosis.

In June 2003, the veteran also underwent an echocardiogram as 
a part of his VA examination.  The interpretation was of left 
ventricular hypertrophy and left atrial enlargement.  It was 
noted to be an abnormal study.

Based upon this evidence, the Board is unable to find that 
the veteran's service-connected disability warrants a 
compensable rating.  Specifically, there is no evidence of 
record that his rheumatic fever is currently active.  Dr. E 
indicated that, while he was aware the veteran previously had 
the disease, he was not aware of any current residuals 
associated with the veteran's rheumatic fever.

In addition, while the May and June 2003 VA examination 
reports show the veteran had an abnormal heart examination, 
there is no evidence that this abnormality is related to the 
veteran's residuals of rheumatic fever.  In fact, as already 
stated, Dr. E, who treated the veteran for his cardiac 
disorders, was aware of no residuals associated with his 
rheumatic fever.  While the veteran has a current diagnosis 
of coronary artery disease, there is no diagnosis of valvular 
heart disease, which would warrant determining a disability 
evaluation under DC 7000.

While the veteran indicated in May 2005 that he would submit 
additional evidence showing he currently experiences 
residuals of his rheumatic fever, he has not done so.  Since 
the only evidence of record does not show residuals of 
rheumatic fever, the Board finds that the evidence 
preponderates against a finding that the veteran's disability 
warrants a compensable rating.

Although the veteran himself contends that his current heart 
abnormalities, to include coronary artery disease, are 
residuals of his service-connected rheumatic fever, he is a 
lay individual, without a recognized level of medical 
expertise, and as such is not competent to establish a 
medical nexus between his rheumatic fever in the 1940's and 
any heart problems or other current physical problems.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for a compensable rating for 
the veteran's residuals of rheumatic fever, the benefit-of-
the-doubt doctrine is inapplicable, and an increased rating 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

A compensable evaluation for residuals of rheumatic fever is 
denied.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


